EXHIBIT 10.17

FORM OF CHANGE IN CONTROL AGREEMENT

POWER-ONE, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT is made and entered into by and
between Power-One, Inc., a Delaware corporation (hereinafter referred to as the
“Company”) and                             (hereinafter referred to as the
“Executive”).

RECITALS

A.                                   The Board of Directors of the Company has
approved the Company entering into a severance agreement with the Executive.

B.                                     The Executive is a key executive of the
Company.

C.                                     Should the possibility of a Change in
Control of the Company arise, the Board believes it imperative that the Company
and the Board should be able to rely upon the Executive to continue in his
position, and that the Company should be able to receive and rely upon the
Executive’s advice, if requested, as to the best interests of the Company and
its stockholders without concern that the Executive might be distracted by the
personal uncertainties and risks created by the possibility of a Change in
Control.

D.                                    Should the possibility of a Change in
Control arise, in addition to his regular duties, the Executive may be called
upon to assist in the assessment of such possible Change in Control, advise
management and the Board as to whether such Change in Control would be in the
best interests of the Company and its stockholders, and to take such other
actions as the Board might determine to be appropriate.

NOW THEREFORE, to help assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:

Article 1.                                            Term

This Agreement shall be effective as of [                       ] (the
“Effective Date”).  This Agreement will continue in effect through
[                       ].  However, at the end of such one (1) year period and,
if extended, at the end of each additional year thereafter, the term of this
Agreement shall be extended automatically for one (1) additional year, unless
the Committee delivers written notice at least six (6) months prior to the end
of such term, or extended term, to the Executive that this Agreement will not be
extended, and if such notice is timely given this Agreement will terminate at
the end of the term then in progress; provided, however, that this provision for
automatic extension shall have no application following a Change in Control.

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of: (i)
twenty-four (24) months beyond


--------------------------------------------------------------------------------


the month in which such Change in Control occurred; or (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive.  Any subsequent Change in
Control (“Subsequent Change in Control”) that occurs during the original or any
extended term shall also continue the term of this Agreement until the later of:
(i) twenty-four (24) months beyond the month in which such Subsequent Change in
Control occurred; or (ii) until all obligations of the Company hereunder have
been fulfilled, and until all benefits required hereunder have been paid to the
Executive; provided, however, that if a Subsequent Change in Control occurs, it
shall only be considered a Change in Control under this Agreement if it occurs
no later than twenty-four (24) months after the immediately preceding Change in
Control or Subsequent Change in Control.

Article 2.                                            ERISA

This Agreement is intended as part of a severance program of the Company that
constitutes (i) a pension plan within the meaning of Section 3(2) of ERISA, and
(ii) an unfunded pension plan maintained by the Company for a select group of
management or highly compensated employees within the meaning of Department of
Labor Regulation 2520.104-23 promulgated under ERISA, and Sections 201, 301, and
401 of ERISA.

Article 3.                                            Definitions

Whenever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

(a)                                  “Agreement” means this Change in Control
Severance Agreement.

(b)                                 “Base Salary” means the salary of record
paid to the Executive by the Company as annual salary (whether or not deferred),
but excludes amounts received under incentive or other bonus plans.

(c)                                  “Beneficial Owner” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

(d)                                 “Beneficiary” means the persons or entities
designated or deemed designated by the Executive pursuant to Section 11.2.

(e)                                  “Board” means the Board of Directors of the
Company.

(f)                                    “Cause” means the occurrence of either or
both of the following:

(i)                                     the Executive’s conviction for
committing an act of fraud, embezzlement, theft, or other act constituting a
felony (other than traffic related offenses or as a result of vicarious
liability); or

(ii)                                  the willful engaging by the Executive in
misconduct that is significantly injurious to the Company.  However, no act or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive’s action or omission was in the best
interest of the Company.


--------------------------------------------------------------------------------


(g)                                 “Change in Control” of the Company shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:

(i)                                     Any Person (other than those Persons in
control of the Company as of the Effective Date) becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing twenty percent
(20%) or more of either (1) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
Sections (g)(ii), (iii) and (iv) below; further provided, that, creditors of the
Company who become stockholders of the Company in connection with any bankruptcy
of the Company under the laws of the United States shall not, by virtue of such
bankruptcy, be deemed a “group” or a single Person for the purposes of this
clause (i) (provided that any one of such creditors may trigger a Change in
Control pursuant to this clause (i) if such creditor’s ownership of Company
securities equals or exceeds the foregoing threshold);

(ii)                                  On any day after the Effective Date (the
“Measurement Date”) Continuing Directors cease for any reason to constitute
either: (1) if the Company does not have a Parent, a majority of the Board; or
(2) if the Company has a Parent, a majority of the Board of Directors of the
Controlling Parent.  A director is a “Continuing Director” if he or she either:

(1)                                  was a member of the Board on the applicable
Initial Date (an “Initial Director”); or

(2)                                  was elected to the Board (or the Board of
Directors of the Controlling Parent, as applicable), or was nominated for
election by the Company’s or the Controlling Parent’s stockholders, by a vote of
at least two-thirds (2/3) of the Initial Directors then in office.

A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office; provided that such member of the Board shall not be deemed to be
an Initial Director if his or her initial assumption


--------------------------------------------------------------------------------


of office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

“Initial Date” means the later of (1) the Effective Date or (2) the date that is
two (2) years before the Measurement Date.

(iii)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the Beneficial Owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than sixty percent
(60%) of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, is a Parent of the Company or the successor of the Company)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent of
the Company or any successor of the Company or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination or a Parent of the Company or the successor entity) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
twenty percent (20%) existed prior to the Business Combination, and (3) a Change
in Control is not triggered pursuant to clause (ii) above with respect to the
Company (including any successor entity) or any Parent of the Company (or the
successor entity).

(iv)                              A complete liquidation or dissolution of the
Company other than in the context of a transaction that does not constitute a
Change in Control of the Company under clause (iii) above.

Notwithstanding the foregoing, in no event shall a transaction or other event
that occurred prior to the Effective Date constitute a Change in Control. 
Notwithstanding anything to the contrary in clause (iii) above to the contrary,
a change in ownership of the Company resulting from creditors of the Company


--------------------------------------------------------------------------------


becoming stockholders of the Company in connection with any bankruptcy of the
Company under the laws of the United States shall not trigger a Change in
Control pursuant to clause (iii) above.

(h)                                 “Code” means the United States Internal
Revenue Code of 1986, as amended.

(i)                                     “Committee” means the Compensation
Committee of the Board, or any other committee appointed by the Board to perform
the functions of the Compensation Committee.

(j)                                     “Company” means Power-One, Inc., a
Delaware corporation (including, for purposes of determining whether the
Executive is employed by the Company, any and all subsidiaries specified by the
Committee), or any successor thereto as provided in Article 10.

(k)                                  “Controlling Parent” means the Company’s
Parent so long as a majority of the voting stock or voting power of that Parent
is not Beneficially Owned, directly or indirectly through one or more
subsidiaries, by any other Person.  In the event that the Company has more than
one “Parent,” then “Controlling Parent” shall mean the Parent of the Company the
majority of the voting stock or voting power of which is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person.

(l)                                     “Disability” means disability as defined
in the Company’s long-term disability plan in which the Executive participates
at the relevant time or, if the Executive does not participate in a Company
long-term disability plan at the relevant time, such term shall mean a
“permanent and total disability” within the meaning of Section 22(e)(3) of the
Code.

(m)                               “Effective Date” has the meaning given to such
term in Article 1 hereof.

(n)                                 “Effective Date of Termination” means the
date on which a Qualifying Termination occurs.

(o)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

(p)                                 “Exchange Act” means the United States
Securities Exchange Act of 1934, as amended.

(q)                                 “Executive” means the individual identified
in the first sentence, and on the signature page, of this Agreement.

(r)                                    “Good Reason” means, without the
Executive’s express written consent, the occurrence of any one or more of the
following:

(i)                                     A material reduction in the nature or
status of the Executive’s authorities, duties, and/or responsibilities, (when
such authorities, duties, and/or responsibilities are viewed in the aggregate)
from their level in effect on the


--------------------------------------------------------------------------------


day immediately prior to the start of the Protected Period, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; provided that if the Executive
is a vice president, for purposes of the preceding phrase the Executive’s loss
of vice president status (other than a promotion to a higher level officer) will
constitute Good Reason.  In addition, Good Reason will be deemed to exist if the
Executive’s reporting relationship is diminished from the Executive’s reporting
relationship in effect on the day immediately prior to the start of the
Protected Period (for example, if the Executive reports directly to the
Company’s Chief Executive Officer on the day immediately prior to the start of
the Protected Period, Good Reason will be deemed to exist if the Executive’s
reporting relationship is changed such that the Executive no longer reports
directly to the Chief Executive Officer of the Company or any Parent or directly
to the Board of Directors of the Company or any Parent).  The change in status
of the Company from a publicly-traded company to a company the securities of
which are not publicly-traded (including any related termination of the
Company’s reporting obligations under the Exchange Act) shall not, in and of
itself, constitute Good Reason or a material reduction in the nature or status
of the Executive’s authorities, duties, and/or responsibilities.

(ii)                                  A reduction by the Company in the
Executive’s Base Salary as in effect immediately prior to the start of the
Protected Period or as the same shall be increased from time to time.

(iii)                               A significant reduction by the Company of
the Executive’s aggregate incentive opportunities under the Company’s short
and/or long-term incentive programs, as such opportunities exist immediately
prior to the start of the Protected Period, or as such opportunities may be
increased from time to time.  For this purpose, a significant reduction in the
Executive’s incentive opportunities shall be deemed to have occurred in the
event his targeted annualized award opportunities and/or the degree of
probability of attainment of such annualized award opportunities are materially
diminished by the Company from the levels and probability of attainment that
existed immediately prior to the start of the Protected Period.  If the Company
has a Parent, a significant reduction of the Executive’s aggregate incentive
opportunities under the Company’s short and/or long-term incentive programs
shall not be deemed to have occurred if there is an across-the-board reduction
in or elimination of any such program which similarly affects all executives of
the Company and the reduced or eliminated incentives are replaced by a similar
program of a Parent.

(iv)                              The failure of the Company to maintain (x) the
Executive’s relative level of coverage and accruals under the Company’s employee
benefit and/or retirement plans, policies, practices, or arrangements in which
the Executive participates immediately prior to the start of the Protected
Period, both in terms of the amount of benefits provided, and amounts accrued
and


--------------------------------------------------------------------------------


(y) the relative level of the Executive’s participation in such plans, policies,
practices, or arrangements on a basis at least as beneficial as, or
substantially equivalent to, that on which the Executive participated in such
plans immediately prior to the start of the Protected Period.  For this purpose,
the Company may eliminate and/or modify existing programs and coverage levels;
provided, however, that the Executive’s level of coverage under all such
programs must be at least as great as is provided to executives who have the
same or lesser levels of reporting responsibilities within the Company’s
organization.

(v)                                 The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Article 10.

(vi)                              Any purported termination by the Company of
the Executive’s employment that is not effected pursuant to a Notice of
Termination satisfying the requirements of Section 4.6 and for purposes of this
Agreement, no such purported termination shall be effective.

(vii)                           The Executive is informed by the Company that
his principal place of employment for the Company will be relocated to a
location that is greater than thirty-five (35) miles away from the Executive’s
principal place of employment for the Company at the start of the corresponding
Protected Period; provided that, if the Company communicates an intended
effective date for such relocation, in no event shall Good Reason exist pursuant
to this clause (vii) more than ninety (90) days before such intended effective
date.

The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.  The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein;
provided, however, that if the Executive does not terminate employment and claim
Good Reason for such termination within ninety (90) days after the Executive has
knowledge of an event or circumstance that would constitute Good Reason, then
the Executive shall be deemed to have waived his right to claim Good Reason as
to that specific fact or circumstance (except that the event or circumstance may
be considered for purposes of determining whether any subsequent, separate,
event or circumstance constitutes Good Reason; for example, and without
limitation, a reduction in the Executive’s authorities that is deemed waived by
operation of this clause may be considered for purposes of determining whether
any subsequent reduction in the Executive’s authorities (when taken into
consideration with the first reduction) constitutes a “material reduction” in
the nature or status of the Executive’s authorities from their level in effect
on the day immediately prior to the start of the Protected Period).


--------------------------------------------------------------------------------


(s)                                  “Parent” means an entity that Beneficially
Owns a majority of the voting stock or voting power of the Company, or all or
substantially all of the Company’s assets, directly or indirectly through one or
more subsidiaries.

(t)                                    “Qualifying Termination” has the meaning
given to such term in Section 4.2(a).

(u)                                 “Severance Benefits” means the payments
and/or benefits provided in Section 4.3.

Article 4.                                            Severance Benefits

4.1.                    Right to Severance Benefits.  The Executive shall be
entitled to receive from the Company Severance Benefits, as described in Section
4.3, if the Executive has incurred a Qualifying Termination.

The Executive shall not be entitled to receive Severance Benefits if his
employment terminates (regardless of the reason) before the Protected Period (as
such term is defined in Section 4.2(c)) corresponding to a Change in Control of
the Company or more than twenty-four (24) months after the date of a Change in
Control of the Company.

4.2.                    Qualifying Termination.

(a)                                  Subject to Sections 4.2(d), 4.4, and 4.5,
the occurrence of any one or more of the following events within the Protected
Period corresponding to a Change in Control of the Company, or within
twenty-four (24) calendar months following the date of a Change in Control of
the Company shall constitute a “Qualifying Termination”:

(i)                                     An involuntary termination of the
Executive’s employment by the Company for reasons other than Cause;

(ii)                                  A voluntary termination of employment by
the Executive for Good Reason;

(iii)                               A successor company fails or refuses to
assume by written instrument the Company’s obligations under this Agreement, as
required by Article 10; or

(iv)                              The Company or any successor company
repudiates or breaches any of the provisions of this Agreement.

(b)                                 If more than one of the events set forth in
Section 4.2(a) occurs, such events shall constitute but a single Qualifying
Termination and the Executive shall be entitled to but a single payment of the
Severance Benefits.

(c)                                  The “Protected Period” corresponding to a
Change in Control of the Company shall be a period of time determined in
accordance with the following:

(i)                                     If the Change in Control is triggered by
a tender offer for shares of the Company’s stock or by the offeror’s acquisition
of shares pursuant to such a tender offer, the Protected Period shall commence
on the date of the initial tender offer and shall continue through and including
the date of the Change in Control; provided that in no case will the Protected
Period


--------------------------------------------------------------------------------


commence earlier than the date that is six (6) months prior to the Change in
Control.

(ii)                                  If the Change in Control is triggered by a
merger, consolidation, or reorganization of the Company with or involving any
other corporation, the Protected Period shall commence on the date that serious
and substantial discussions first take place to effect the merger,
consolidation, or reorganization and shall continue through and including the
date of the Change in Control; provided that in no case will the Protected
Period commence earlier than the date that is six (6) months prior to the Change
in Control.

(iii)                               In the case of any Change in Control not
described in clause (i) or (ii) above, the Protected Period shall commence on
the date that is six (6) months prior to the Change in Control and shall
continue through and including the date of the Change in Control.

(d)                                 Notwithstanding anything else contained
herein to the contrary, the Executive’s termination of employment on account of
reaching mandatory retirement age, as such age may be defined from time to time
in policies adopted by the Company prior to the commencement of the Protected
Period, and consistent with applicable law, shall not be a Qualifying
Termination.

(e)                                  Notwithstanding anything else contained
herein to the contrary (other than those provisions that contain an express
exception to this Section 4.2(e)), the Executive’s Severance Benefits under this
Agreement shall be reduced by the severance benefits (including, without
limitation, any other change-in-control severance benefits and any other
severance benefits generally) that the Executive may be entitled to under any
other plan, program, agreement or other arrangement with the Company (including,
without limitation, any such benefits provided for by an employment agreement). 
For purposes of the foregoing, any cash severance benefits payable to the
Executive under any other plan, program, agreement or other arrangement with the
Company shall offset the cash severance benefits otherwise payable to the
Executive under this Agreement on a dollar-for-dollar basis.  For purposes of
the foregoing, non-cash severance benefits to be provided to the Executive under
any other plan, program, agreement or other arrangement with the Company shall
offset any corresponding benefits otherwise to be provided to the Executive
under this Agreement or, if there are no corresponding benefits otherwise to be
provided to the Executive under this Agreement, the value of such benefits shall
offset the cash severance benefits otherwise payable to the Executive under this
Agreement on a dollar-for-dollar basis.  If the amount of other benefits to be
offset against the cash severance benefits otherwise payable to the Executive
under this Agreement in accordance with the preceding two sentences exceeds the
amount of cash severance benefits otherwise payable to the Executive under this
Agreement, then the excess may be used to offset other non-cash severance
benefits otherwise to be provided to the Executive under this Agreement on a
dollar-for-dollar basis.  For purposes of this paragraph, the Committee shall
reasonably determine the value of any non-cash benefits.


--------------------------------------------------------------------------------


4.3.                    Description of Severance Benefits.  In the event that
the Executive becomes entitled to receive Severance Benefits, as provided in
Sections 4.1 and 4.2, the Company shall pay to the Executive and provide him
with the following:

(a)                                  An amount equal to [2x for CEO and COO; 1x
for other named executive officers] times the Executive’s highest annualized
rate of Base Salary in effect at any time after the commencement of the
Protected Period and on or before the Effective Date of Termination.

(b)                                 An amount equal to [2x for CEO and COO; 1x
for other named executive officers] the highest aggregate bonus(es) paid by the
Company to the Executive for any one of the three (3) full fiscal years of the
Company immediately preceding Executive’s Effective Date of Termination.

(c)                                  A continuation of the Executive’s medical
coverage, dental coverage, and group term life insurance for the Executive, his
spouse, and his eligible dependents for the [2 for CEO and COO; 1 for other
named executive officers] year(s) following the Executive’s Effective Date of
Termination; provided that such continuation of coverage shall run concurrently
with COBRA continuation or similar state law continuation periods; and provided
further that the continuation of such coverage shall be discontinued prior to
the end of the [2 for CEO and COO; 1 for other named executive officers] year
period in the event the Executive has available substantially similar benefits
from a subsequent employer, as reasonably determined by the Committee.  Except
as provided in the next sentence, such benefits shall be provided to the
Executive at the same premium cost, and at the same coverage level, as in effect
as of the Executive’s Effective Date of Termination.  However, in the event the
premium cost and/or level of coverage shall change for all employees of the
Company, the cost and/or coverage level, likewise, shall change for the
Executive in a corresponding manner.  The continuation of coverage for the
period contemplated by this Section 4.3(c) shall be coordinated with and paid
secondary to any benefits that the Executive, his spouse, or his dependent
receives from another employer or from Medicare (following the Executive’s, his
spouse’s, and/or his dependent’s entitlement to Medicare benefits) to the
maximum extent permissible under relevant law.

(d)                                 A lump-sum cash amount equal to the portion
of the Executive’s account under the Company’s qualified retirement plan
(including, without limitation, any 401(k) matching contributions) that has not
become vested under the terms of such plan as of the Effective Date of
Termination.

(e)                                  A lump-sum cash amount equal to the portion
of the Executive’s account under any Company nonqualified deferred compensation
or other supplemental retirement plan that has not become vested under the terms
of such plan as of the Effective Date of Termination.

(f)                                    If any stock option, restricted stock, or
other equity or equity-based award granted by the Company to the Executive is
subject to a vesting schedule and does not automatically become fully vested
upon or in connection with the termination of the Executive’s employment with
the Company or the related Change in Control


--------------------------------------------------------------------------------


event, the portion of such award that was scheduled to vest (assuming that the
Executive continued to be employed by the Company) at any time within the [2 for
CEO and COO; 1 for other named executive officers] year period following the
Effective Date of Termination shall automatically become vested as of the
Effective Date of Termination; provided, however, that any portion of such award
remaining unvested after giving effect to the foregoing clause shall immediately
terminate upon the Effective Date of Termination.  In the event that the
Effective Date of Termination occurs during the Protected Period related to a
Change in Control and a portion of a stock option or other award referred to in
the preceding sentence is deemed to become vested in connection with the
termination of the Executive’s employment pursuant to the preceding sentence,
and such portion of the award would otherwise terminate or expire upon or prior
to the date of the related Change in Control, the Executive shall be given a
reasonable opportunity to exercise such accelerated portion of the option or
other award before it terminates.

(g)                                 The Company shall pay or reimburse the
Executive for up to $15,000 of outplacement services obtained by the Executive
during the twelve (12) month period following the Effective Date of Termination.

4.4.                    Termination Due to Disability, Death or Retirement. 
Termination of the Executive’s employment due to the Executive’s death or
Disability is not a Qualifying Termination.  However, if immediately prior to
the condition or event leading to, or the commencement of, the Disability of the
Executive (but not the death of the Executive), the Executive would have
experienced a Qualifying Termination if he had terminated at that time, then
upon termination of his employment for Disability he shall be entitled to the
benefits provided by this Agreement for a Qualifying Termination.  A voluntary
termination of employment by the Executive due to the Executive’s retirement is
not a Qualifying Termination.  However, if immediately prior to the Executive’s
retirement (but not death), the Executive would have experienced a Qualifying
Termination if he had terminated at that time, then upon his retirement he shall
(subject to Section 4.2(d)) be entitled to the benefits provided by this
Agreement for a Qualifying Termination.

4.5.                    Termination for Cause or by the Executive Other Than for
Good Reason   Termination of the Executive’s employment by the Company for Cause
or by the Executive other than for Good Reason does not constitute a Qualifying
Termination.

4.6.                    Notice of Termination.  Any termination by the Company
for Cause or by the Executive for Good Reason shall be communicated by a Notice
of Termination.  For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

Article 5.                                            Form and Timing of
Severance Benefits; Tax Withholding;

5.1.                    Form and Timing of Severance Benefits.  The Severance
Benefits described in Section 4.3(a), 4.3(b), 4.3(d) and 4.3(e) shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond thirty (30) days from such
date.


--------------------------------------------------------------------------------


5.2.                    Withholding of Taxes.  The Company shall be entitled to
withhold from any amounts payable under or pursuant to this Agreement all taxes
as legally shall be required (including, without limitation, any United States
Federal taxes, and any other state, city, or local taxes).

Article 6.                                            Section 280G Potential
Cut-Back

6.1.                    Cut-Back.  Notwithstanding anything contained in this
Agreement to the contrary, to the extent that any payment or distribution of any
type to or for the Executive by the Company or any of its affiliates, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (including, without limitation, any accelerated vesting
of stock options or restricted stock granted by the Company pursuant to this
Agreement or otherwise) (collectively, the “Total Payments”) is or will be
subject to the excise tax imposed under Section 4999 of the Code (which
reference includes, for purposes of this Agreement, any similar successor
provision to Section 4999), then the Total Payments shall be reduced (but not
below zero) so that the maximum amount of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount which would cause the Total
Payments to be subject to the excise tax imposed by Section 4999 of the Code. 
Unless the Executive shall have given prior written notice to the Company to
effectuate a reduction in the Total Payments if such a reduction is required,
the Company shall reduce or eliminate the Total Payments by first reducing or
eliminating any cash severance benefits, then by reducing or eliminating any
accelerated vesting of stock options, then by reducing or eliminating any
accelerated vesting of restricted stock, then by reducing or eliminating any
other remaining Total Payments.  The preceding provisions of this Section 6.1
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation; provided, however, that if the Executive is a party to a written
employment or other written agreement with the Company that contains express
provisions for a so-called “gross-up” payment to the extent that excise taxes
are imposed under Section 4999 of the Code, the Section 280G and/or Section 4999
provisions of such employment or other agreement shall control.

6.2.                    Determination.  Any determination that Total Payments to
the Executive must be reduced or eliminated in accordance with the forgoing
provisions of this Section 6 and the assumptions to be utilized in arriving at
such determination, shall be made by a nationally recognized accounting firm or
consulting firm with experience in such matters selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen (15) business days after the date
such calculation is requested by the Company or the Executive.  In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Executive shall appoint
another nationally recognized accounting or consulting firm with experience in
such matters to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder).  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  If a
reduction or elimination of Total Payments to the Executive in accordance with
the foregoing is necessary based on the Accounting Firm’s determination, the
Accounting Firm shall furnish the Executive with a written opinion that failure
to limit the amount of the Total Payments would result in the imposition of a
tax under Section 4999 of the Code.  Any determination by the Accounting Firm
shall be binding upon the Company and the Executive.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that


--------------------------------------------------------------------------------


Total Payments to the Executive which will not have been made by the Company
should have been made (“Underpayment”).  The Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.  In the
event that any Total Payment made to the Executive shall be determined by the
Accounting Firm to result in the imposition of any tax under Section 4999 of the
Code, the Executive shall promptly repay the amount of such excess to the
Company together with interest on such amount (at the same rate as is applied to
determine the present value of payments under Section 280G or any successor
thereto), from the date the reimbursable payment was received by the Executive
to the date the same is repaid to the Company.

Article 7.                                            The Company’s Payment
Obligation

7.1.                    Payment of Obligations Absolute.  Except as provided in
Sections 4.2(e) and 5.2 and in Article 6, the Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances, including,
without limitation, any offset, counterclaim, recoupment, defense, or other
right which the Company may have against the Executive or anyone else.  All
amounts payable by the Company hereunder shall be paid without notice or
demand.  Each and every payment made hereunder by the Company shall be final,
and the Company shall not seek to recover all or any part of such payment from
the Executive or from whoever may be entitled thereto, for any reasons
whatsoever, except as otherwise provided in Article 6 or Article 9.

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 4.3(c).

7.2.                    Contractual Right to Benefits.  This Agreement
establishes and vests in the Executive a contractual right to the benefits to
which he or she is entitled hereunder.  The Company expressly waives any
ability, if possible, to deny liability for any breach of its contractual
commitment hereunder upon the grounds of lack of consideration, accord and
satisfaction or any other defense.  In any dispute arising after a Change in
Control as to whether the Executive is entitled to benefits under this
Agreement, there shall be a presumption that the Executive is entitled to such
benefits and the burden of proving otherwise shall be on the Company.  However,
nothing herein contained shall require or be deemed to require, or prohibit or
be deemed to prohibit, the Company to segregate, earmark, or otherwise set aside
any funds or other assets, in trust or otherwise, to provide for any payments to
be made or required hereunder.

7.3.                    Pension Plans; Duplicate Benefits.  All payments,
benefits and amounts provided under this Agreement shall be in addition to and
not in substitution for any pension rights under the Company’s tax-qualified
pension plan, supplemental retirement plans, nonqualified deferred compensation
plans, and any disability, workers’ compensation or other Company benefit plan
distribution that the Executive is entitled to at his Effective Date of
Termination.  Notwithstanding the foregoing, this Agreement shall not create an
inference that any duplicate payments shall be required.  No payments made
pursuant to this Agreement shall be considered compensation for purposes of any
such benefit plan.  Payment of the Executive’s accrued and unpaid Base Salary
and accrued vacation pay through the Executive’s Effective Date of Termination
shall be deemed to not


--------------------------------------------------------------------------------


duplicate any benefit contemplated by this Agreement and shall not result in an
offset pursuant to Section 4.2(e).  If the acceleration of vesting, lapse of
restrictions and/or payout provisions triggered by a Change in Control as to any
award held by the Executive under any long-term incentive plan are more
favorable to the Executive as to that award than the provisions of Section
4.3(f), the provisions more favorable to the Executive shall control; provided
that if the provisions of such a plan are more favorable to the Executive in the
circumstances and the provisions of such plan are deemed to control as to an
award, Section 4.3(f) shall not be applied to provide any duplicate benefits or
result in any greater vesting as to the award than the provisions of such plan.

Article 8.                                            Trade Secrets;
Non-Solicitation and Non-Disparagement

By executing this Agreement and again by receiving any benefits provided for by
this Agreement, the Executive agrees follows:

(a)                                  In the course of performing his duties for
the Company, the Executive will receive, and acknowledges that he or she has
received, confidential information, including without limitation, information
not available to competitors relating to the Company’s existing and contemplated
financial plans, products, business plans, operating plans, research and
development information, and customer information, all of which is hereinafter
referred to as “Trade Secrets.”  The Executive agrees that he or she will not,
either during his employment or subsequent to the termination of his employment
with the Company, directly or indirectly disclose, publish or otherwise divulge
any Trade Secret of the Company or any of its affiliates to anyone outside the
Company, or use such information in any manner which would adversely affect the
business or business prospects of the Company, without prior written
authorization from the Company to do so.  The Executive further agrees that if,
at the time of the termination of his employment with the Company, he is in
possession of any documents or other written or electronic materials
constituting, containing or reflecting Trade Secrets, the Executive will return
and surrender all such documents and materials to the Company upon leaving its
employ.  The restrictions and protection provided for in this Section 8(a) shall
be in addition to any protection afforded to Trade Secrets by law or equity and
in addition to any protection afforded to Trade Secrets by any other agreement
between the Executive and the Company.

(b)                                 For a period of one year following the
termination of the Executive’s employment with the Company, the Executive shall
not, directly or indirectly through, aid, assistance or counsel, on the
Executive’s own behalf or on behalf of another person or entity (i) contact,
solicit or offer to hire any person who was, within a period of six months prior
to the termination of the Executive’s employment with the Company, employed by
the Company or one of its subsidiaries, or (ii) by any means issue or
communicate any private or public statement that may be critical or disparaging
of the Company or any of its affiliates, or any of their respective products,
services, officers, directors or employees.

Article 9.                                            Claims Procedure

9.1.                    Committee Review.  The Executive or, in the event of the
Executive’s death, the Executive’s Beneficiary (as applicable, the “Claimant”)
may deliver to the Committee a written


--------------------------------------------------------------------------------


claim for a determination with respect to the amounts distributable to such
Claimant from this Agreement.  Such claim shall be delivered to the Committee
care of the Company in accordance with the notice provisions of Section 11.6. 
If such a claim relates to the contents of a notice received by the Claimant,
the claim must be made within sixty (60) days after such notice was received by
the Claimant.  All other claims must be made within two hundred and seventy
(270) days of the date on which the event that caused the claim to arise
occurred (subject to Section 3(r) as to the timing of certain claims related to
a purported termination for Good Reason).  The claim must state with
particularity the determination desired by the Claimant.

9.2.                    Notification of Decision.  The Committee shall consider
a Claimant’s claim pursuant to Section 9.1 within a reasonable time, but no
later than ninety (90) days after receiving the claim.  If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90) day period.  In no
event shall such extension exceed a period of ninety (90) days from the end of
the initial period.  The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination.  The Committee shall notify the
Claimant in writing:

(c)                                  that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

(d)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

(i)                                     the specific reason(s) for the denial of
the claim, or any part of it;

(ii)                                  specific reference(s) to pertinent
provisions of this Agreement upon which such denial was based;

(iii)                               a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

(iv).                           a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

(v)                                 a statement of the Claimant’s right to seek
arbitration pursuant to Section 9.4.

9.3.                    Pre and Post-Change in Control Procedures.  With respect
to claims made prior to the occurrence of a Change in Control, a Claimant’s
compliance with the foregoing provisions of this Article 9 is a mandatory
prerequisite to a Claimant’s right to commence arbitration pursuant to Section
9.4 with respect to any claim for benefits under this Agreement.  With respect
to claims made upon and after the occurrence of a Change in Control, the
Claimant may proceed directly to arbitration in accordance with Section 9.4 and
need not first satisfy the foregoing provisions of this Article 9.


--------------------------------------------------------------------------------


9.4.                    Arbitration of Claims.  All claims or controversies
arising out of or in connection with this Agreement, that the Company may have
against any Claimant, or that any Claimant may have against the Company or
against its officers, directors, employees or agents acting in their capacity as
such, shall, subject to the initial review provided for in the foregoing
provisions of this Article 9 that are effective with respect to claims brought
prior to the occurrence of a Change in Control, be resolved through arbitration
as provided in this Section 9.4.  The decision of an arbitrator on any issue,
dispute, claim or controversy submitted for arbitration, shall be final and
binding upon the Company and the Claimant and that judgment may be entered on
the award of the arbitrator in any court having proper jurisdiction.  The
arbitrator shall review de novo any claim previously considered by the Committee
pursuant to Section 9.1.

Except as otherwise provided in this procedure or by mutual agreement of the
parties, any arbitration shall be administered: (1) in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an arbitrator who is licensed to practice law in the
state in which the arbitration is convened; or (2) if locally available, the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in accordance with the
JAMS procedures then in effect.  The party who did not initiate the claim can
designate between JAMS or AAA (the “Tribunal”).  The arbitration shall be held
in the city in which the Claimant is or was last employed by the Company in the
nearest Tribunal office or at a mutually agreeable location.  Pre-hearing and
post-hearing procedures may be held by telephone or in person as the arbitrator
deems necessary.

The arbitrator shall be selected as follows: if the parties cannot agree on an
arbitrator, the Tribunal (JAMS or AAA) shall then provide the names of nine (9)
available arbitrators experienced in business employment matters along with
their resumes and fee schedules.  Each party may strike all names on the list it
deems unacceptable.  If more than one common name remains on the list of all
parties, the parties shall strike names alternately until only one remains.  The
party who did not initiate the claim shall strike first.  If no common name
remains on the lists of the parties, the Tribunal shall furnish an additional
list or lists until an arbitrator is selected.

The arbitrator shall interpret this Agreement, any applicable Company policy or
rules and regulations, any applicable substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or applicable federal
law.  In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement.  The arbitrator, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to, any claim that all or any part of this Agreement
is voidable.

The arbitration shall be conducted pursuant to California Code of Civil
Procedure Sections 1282 et. seq.

9.5.                    Claims Expenses; Legal Fees and Expenses of
Executive.                                         The Company shall advance and
bear all reasonable expenses of any arbitration conducted under this Section 9
and all reasonable legal fees and expenses incurred by Claimant in pursuing a
claim at and through any stage of review or dispute resolution pursuant to this
Section 9; provided, however, that if it is finally determined that the Claimant
did not pursue the claim or commence the arbitration in good


--------------------------------------------------------------------------------


faith and had no reasonable basis therefore, the Claimant shall repay all of
Claimant’s legal fees and expenses advanced by the Company and shall reimburse
the Company for its reasonable legal fees and expenses in connection therewith
(except that, in any event, the Company shall be responsible for payment of the
forum costs of any arbitration hereunder, including the arbitrator’s fee).

Article 10.                                     Successors and Assignment

10.1.             Successors to the Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company or of any division or subsidiary thereof (the business and/or assets of
which constitute at least fifty percent (50%) of the total business and/or
assets of the Company) to expressly assume and agree to perform the Company’s
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform them if such succession had not taken
place.  Failure of the Company to obtain such assumption and agreement in a
written instrument prior to the effective date of any such succession shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as they would be entitled
to hereunder if they had terminated their employment with the Company
voluntarily for Good Reason.  Except for the purpose of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Executive’s Effective Date of Termination if the Executive so elects,
but any delay or failure by the Executive to so elect shall not be a waiver or
release of any rights hereunder which may be asserted at any time.

10.2.             Assignment by the Executive.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.  If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid to the Executive’s Beneficiary in
accordance with the terms of this Agreement.  If the Executive has not named a
Beneficiary, then such amounts shall be paid to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

Article 11.                                     Miscellaneous

11.1.             Employment Status.  Except as may be provided under any other
written agreement between the Executive and the Company, the employment of the
Executive by the Company is “at will,” and, prior to the effective date of a
Change in Control, may be terminated by either the Executive or the Company at
any time, subject to applicable law.

11.2.             Beneficiaries.  The Executive may designate one or more
persons or entities as the primary and/or contingent Beneficiaries of any
Severance Benefits owing to the Executive under this Agreement.  The Executive
may make or change such designation at any time, provided that any designation
or change thereto must be in the form of a signed writing acceptable to and
received by the Committee.

11.3.             Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.


--------------------------------------------------------------------------------


11.4.             Severability.  In the event any provision of this Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Agreement, and this Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.  Further, the captions of this Agreement are not part of the
provisions hereof and shall have no force and effect.

11.5.             Modification.  Except as expressly provided in Section 3(r)
with respect to certain waivers of circumstances that would otherwise constitute
Good Reason, no provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the Committee
or its designee, or by the respective parties’ legal representatives and
successors.

11.6.             Notice.  For purposes of this Agreement, notices, including a
Notice of Termination, and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or on the date stamped as received by the U.S. Postal Service for
delivery by certified or registered mail, postage prepaid and addressed: (i) if
to the Executive, to his latest address as reflected on the records of the
Company, and (ii) if to the Company: Power-One, Inc., 740 Calle Plano,
Camarillo, California 93012, Attn: Corporate Secretary, or to such other address
as the Company may furnish to the Executive in writing with specific reference
to this Agreement and the importance of the notice, except that notice of change
of address shall be effective only upon receipt.

11.7.             Applicable Law.  To the extent not preempted by the laws of
the United States, the laws of the State of California shall be the controlling
law in all matters relating to this Agreement.  Any statutory reference in this
Agreement shall also be deemed to refer to all applicable final rules and final
regulations promulgated under or with respect to the referenced statutory
provision.

IN WITNESS WHEREOF, the parties have executed this Agreement on this
                           day of
                                               ,                  .

Power-One, Inc.

 

Executive

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Print Name:

 

 

 

Print Name:

 

 

 

 

 

 

Its:

 

 

 

 

 


--------------------------------------------------------------------------------